DETAILED ACTION
Claims 1-21 are pending and are being examined on the merits in this office action.  

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Examiner Comment
The instant application is a divisional of Appl. No. 15/773065 (issued as Pat. No. 10,954,278; referred to hereinafter as “the ‘278 patent”).  A restriction requirement was mailed out in the ‘278 patent on 6/20/2019 requiring election of a peptide or part of a peptide of SEQ ID NO:1.  Applicant filed a reply and claim amendment on 11/20/2019 in which applicant elected the species of peptide as SEQ ID NO:1, e.g., the full-length peptide.  Examiner further expressly notes that applicant canceled all claims relating to “part of” a peptide of SEQ ID NO:1.
In the instant application, applicant is presently pursuing species claims that were voluntarily canceled during prosecution of the ‘278 patent in the claim amendment on 11/20/2019 (prior to issuance of the notice of allowance).  Accordingly, the restriction requirement mailed 6/20/2019 was rendered moot by applicant’s cancellation of the claims mid-prosecution.
Consistent with MPEP § 804.01, a double patenting rejection is appropriate and the safe harbor provisions of 35 USC §121 do not apply to the instant application. 
Specification
Please note, the specification has not been checked to the extent necessary to determine the presence of all possible error.  Applicant's cooperation is required in correcting any errors of which applicant may become aware in the specification.  MPEP § 608.01.

Claim Objections
Claims 13-21 objected to because of the following informalities:  
Claim 13 recites “the method of claim 13” - the claim depends from itself.  Claim 13 should be amended to recite claim 12 for proper claim dependency (or other appropriate claim). 
Claims 14-19 and 21 all depend from claim 13.  Examiner believes that this is a typographical error and that claim 14-19 and 21 should appropriately depend from independent method claim 12.
Claim 17 recites “in vivo or in vitro” which should be italicized.
Claim 20 recites the acronym “TRPV6”.  The acronym should be written out in full in the first appearance in the claim set.
Claim 21 should be amended to recite “method of claim 12[[13]], wherein the osteoclast activity .
Appropriate correction is required.



Sequence Interpretation

The Office interprets claims comprising SEQ ID NOs: in the following manner: “comprising a sequence of SEQ ID NO: 1” requires only a 2mer (dipeptide, consecutive 2 amino acids) of SEQ ID NO: 1, “comprising the sequence of SEQ ID NO: 1” requires the full-length sequence with 100% identity to SEQ ID NO: 1 with any N-/C-terminal additions or any 5’/3’ additions, “consisting of SEQ ID NO: 1” requires the full-length sequence with 100% identity to SEQ ID NO: 1 and the same length as SEQ ID NO: 1, “an amino acid selected from the group consisting of SEQ ID NOs: 1-3” requires only a 2mer (dipeptide, consecutive 2 amino acids) or more, and “the amino acid selected from the group consisting of SEQ ID NOs: 1-3” requires the full length sequence that is nothing less and nothing more. 

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1-21 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) 
The MPEP lists factors that can be used to determine if sufficient evidence of possession has been furnished in the disclosure of the application.  These include "level of skill and knowledge in the art, partial structure, physical and/or chemical properties, functional characteristics alone or coupled with a known or disclosed correlation between structure and function, and the method of making the claimed invention.  Disclosure of any combination of such identifying characteristics that distinguish the claimed invention from other materials and would lead one of skill in the art to the conclusion that the applicant was in possession of the claimed species is sufficient" (MPEP 2163).
A claimed genus may be satisfied through sufficient description of a representative number of species or disclosure of relevant, identifying characteristics such as functional characteristics coupled with a known or disclosed correlation between function and structure(MPEP 2163(3)a(II)).  The number of species that describe the genus must be adequate to describe the entire genus; if there is substantial variability, a large number of species must be described.
The analysis for adequate written description considers (a) actual reduction to practice, (b) disclosure of drawings or structural chemical formulas, (c) sufficient relevant identifying characteristics in the way of complete/partial structure or physical 
The issue at question is if a person of skill in the art would know what “part of” of SEQ ID NO:1 and variants thereof will be effective in applicant’s claimed methods of treating/preventing resorptive bone disease and/or inhibiting osteoclast activity.  
Examiner expressly notes that this is not merely an issue of the identity of peptides that are “part of” and/or have identity to SEQ ID NO:1, but what peptides would also have functional activity as a TRPV6 inhibitor and utility in the claimed methods relating to resorptive bone disease treatment/prevention and inhibiting osteoclasts activity.
 (a and b) actual reduction to practice and disclosure of drawings or structural chemical formulas:  the specification does not explicitly define the claim term “part of” SEQ ID NO:1.  Given the broadest reasonable claim interpretation, a single amino acid can be construed as “part of” SEQ ID NO:1.    The specification is limited to a single peptide, SEQ ID NO:1, that had functional activity as an inhibitor of transient receptor potential vanilloid channel 6 (TRPV6).  Examiner expressly notes that the peptide sequence of instant SEQ ID NO:1 has 100% identity with the C- terminus of the peptide of instant SEQ ID NO:2.  Thus the specification only provides a single peptide, full-length SEQ ID NO:1, that was able to inhibit osteoclast activity via inhibition of TRPV6.  There is no discussion of what portions of SEQ ID NO:1 are necessary for activity, much less how they can be modified.
(c) sufficient relevant identifying characteristics in the way of complete/partial structure or physical and/or chemical properties or functional characteristics when comprising administering to the subject a peptide comprising part of the amino acid sequence KEFLHPSKVDLPR (SEQ ID NO:1).  Dependent claims 2-4 recite that the peptide comprises at least 10 contiguous amino acids of SEQ ID NO:1.  Dependent claim 5 recites that the peptide has at least 70% … 95% identity to SEQ ID NOs: 1-2.  Dependent claims 6-11 recite the same claim limitations as claims 4-7 of the ‘278 patent.  Independent claim 12 is drawn to a method for inhibiting osteoclast activity comprising contacting one or more osteoclasts with a peptide comprising part of the amino acid sequence KEFLHPSKVDLPR (SEQ ID NO:1).  Dependent claims 13-15 recite that the peptide comprises at least 10 contiguous amino acids of SEQ ID NO:1.  Dependent claim 16 recites that the peptide has at least 70% … 95% identity to SEQ ID NOs: 1-2.  Dependent claims 17-21 recite the same claim limitations as claims 12-16 of the ‘278 patent.
The broadest reasonable interpretation of the claims encompasses a single amino acid that is found in SEQ ID NO:1, e.g., the first amino acid in the peptide, lysine.  The claims are also deemed to encompass peptides comprising the full-length amino acid sequence of SEQ ID NO:1.  Dependent claims encompass peptides that have at least 70% … at least 95% identity to SEQ ID NO:1, e.g., variants of SEQ ID NO:1.
The requirement of treating/preventing a resorptive bone disease and/or inhibiting osteoclast activity means that these parts and variants of SEQ ID NO:1 must have the functional ability to provide some benefit to a patient with a resorptive bone disease.  The requirement of inhibiting osteoclast activity means that these parts and 
It is well known in the art that varying the sequence of a polypeptide is likely to impair its function.  Yampolsky et al (Genetics (2005) 170 p1459-1472) looked at mutations of a number of polypeptides to see how well they retained function (abstract).  However, even conservative substitutions were prone to causing loss of activity; many substitutions have very low probability of activity retention (table 3, p1465, top of page).  This reference teaches that random variants, even using conservative substitutions, is not likely to maintain activity.
Examiner acknowledges that the specification includes reference to BLAST and methods of preparing/synthesizing peptides (specification at pp. 13-15).  The issue is not a matter of what peptides can or cannot be prepared. The instant rejection relates to a lack of written description for what peptides specifically are a “part of” SEQ ID NO:1 and/or a variant with the recited peptide sequence identity which also have the required functional activity in the claimed methods.  Moreover, the method claims encompass administration to a human for treatment (claim  1) and contacting osteoclasts (claim 12), thus the peptides month also be suitable for such purposes in the claimed methods.  
 (d) representative number of samples:  Applicants have shown 2 full length polypeptides (SEQ ID NOs:1-2). As noted above, SEQ ID NO:2 includes the peptide of 

Examiner expressly cautions applicant from amending the claims in a manner which would introduce new matter and/or expand the claim scope from that which was originally presented.  Such amendments could be construed as switching inventions mid-prosecution.

Claims 1-11 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, because the specification, while being enabling for treating resorptive bone disease comprising SEQ ID NO:1, does not reasonably provide enablement for .  The specification does not enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to practice the invention commensurate in scope with these claims. 
As a general rule, enablement must be commensurate with the scope of claim language. MPEP 2164.08 states, “The Federal Circuit has repeatedly held that “the specification must teach those skilled in the art how to make and use the full scope of the claimed invention without undue experimentation.” In re Wright, 999 F.2d 1557, 1561, 27 USPQ2d 1510, 1513 (Fed. Cir. 1993)” (emphasis added). The “make and use the full scope of the invention without undue experimentation” language was repeated in 2005 in Warner-Lambert Co. v. Teva Pharmaceuticals USA Inc., 75 USPQ2d 1865, and Scripps Research Institute v. Nemerson, 78 USPQ2d 1019 asserts:  “A lack of enablement for the full scope of a claim, however, is a legitimate rejection.” The principle was explicitly affirmed most recently in Liebel-Flarsheim Co. v. Medrad, Inc. 481 F.3d 1371, 82 USPQ2d 1113;  Auto. Tech. Int’l, Inc. v. BMW of N. Am., Inc., 501 F.3d 1274, 84 USPQ2d 1108 (Fed. Cir. 2007), Monsanto Co. v. Syngenta Seeds, Inc., 503 F.3d 1352, 84 U.S.P.Q.2d 1705 (Fed. Cir. 2007), and Sitrick v. Dreamworks, LLC, 516 F.3d 993, 85 USPQ2d 1826 (Fed. Cir. 2008).
Pursuant to In re Wands, 858 F.2d 731, 737, 8 USPQ2d 1400, 1404 (Fed. Cir. 1988), one considers the following factors to determine whether undue experimentation is required: (A) The breadth of the claims; (B) The nature of the invention; (C) The state of the prior art; (D) The level of one of ordinary skill; (E)  The level of predictability in the art; (F)  The amount of direction provided by the inventor; (G) The existence of working In re Vaeck, 20 USPQ2d 1438, 1444. 
The analysis is as follows:
Breadth of claims. The claims are directed to a method for treating or preventing resorptive bone disease in a subject in need thereof, comprising administering to the subject a peptide comprising  part of the amino acid sequence KEFLHPSKVDLPR (SEQ ID NO:1) (SOR-C13).  SEQ ID NO:12 is referred to as SOR-C27 in the specification.  
A) Scope of the peptides.  The claimed peptides of SEQ ID NOs:1-2 are from the C-terminal end of soricidin (specification at p. 2).  Soricidin as a peptide that was isolated from the northern short tailed shrew.  This peptide has been indicated the prior art is inhibiting calcium uptake in two ovarian cancer cell lines.  Id.  Peptides corresponding to C-terminal sequences of soricidin have been shown to inhibit transient receptor potential vanilloid channel 6 (TRPV6).  Id. The peptides maintain TRPV6 calcium channel binding activity without the sodium channel binding paralytic activity of the full length soricidin peptide.  Id. 
 Examiner expressly notes that no other peptide sequences (beyond SEQ ID NOs: 1-2) were identified or assessed in the specification.  Examiner further notes that the claim term “part of the amino acid sequence” is not defined in the specification.  Given the broadest reasonable claim interpretation, a part could be construed as a single amino acid.  The specification does not teach or suggest the core minimum sequence that is required for functional activity of the peptide, e.g., TPVR6 inhibition.  
Please see the separate written description rejection for further discussion relating to peptides that fall within the instant claim scope.
(b) Scope of the diseases covered.  The specification defines resorptive bone disease as “any condition characterized by an imbalance between osteoblast and/or osteoclast activity leading to decreased bone strength and/or bone loss. Examples of resorptive bone disease include, but are not limited to, osteoporosis, Paget's disease of bone, bone metastasis, and bone disease associated with cancers such as multiple myeloma” (para. [0031]).
(2)  The nature of the invention and predictability in the art:  The invention is directed toward medicine and is therefore physiological in nature.  It is well established that “the scope of enablement varies inversely with the degree of unpredictability of the factors involved,” and physiological activity is generally considered to be an unpredictable factor. See In re Fisher, 427 F.2d 833, 839, 166 USPQ 18, 24 (CCPA 1970).  
	It is further noted that in order to prevent a disease the skilled artisan must be able to predict subjects (patient population) that are at risk for developing a resorptive bone disease and therefore administer the claimed peptides prior to onset of development of the resorptive bone disease.
(3) Direction or Guidance:  That provided is very limited.  The specification does not provide specific guidance as to dosage amounts, dosage regimens, or routes of administration of the claimed peptides.  The examples are found on pp. 18-23 of the specification.  In vitro assays utilized osteoclasts isolated from human bone marrow 
There is no actual treatment, much less prevention, of a resorptive bone disease.   Thus, there is no specific direction or guidance regarding a regimen or dosage effective to specifically treat and prevent all of the diseases that fall within the instant claim scope.
 (4) State of the Prior Art:  
Feng et al. (Annu. Rev. Pathol. Mech. Dis. 6:121–45 (2011)) is a review article discussing disorders of bone remodeling.  Bone remodeling involves the removal of old or damaged bone by osteoclasts (bone resorption) and the subsequent replacement of new bone formed by osteoblasts (bone formation) (abstract).  Normal bone remodeling requires a tight coupling of bone resorption to bone formation to guarantee no alteration in bone mass or quality after each remodeling cycle. However, this important physiological process can be derailed by a variety of factors, including menopause associated hormonal changes, age-related factors, changes in physical activity, drugs, and secondary diseases, which lead to the development of various bone disorders in both women and men.  Id.  Fig. 1 shows a schematic a bone remodeling in the role of osteoclasts in the process.  Bone has three vital functions: (a) It provides support and sites of attachment for muscles, (b) it protects vital organs such as bone marrow and c) it acts as a metabolic organ with major reserves of calcium and phosphate (p. 122).  Diseases that are associated with bone remodeling include but are not limited to osteoporosis, renal osteodystrophy, Paget’s disease of the bone, osteopetrosis (rare hereditary disease), in Ricketts.  Osteoporosis, which affects more than 10 million Americans, is by far the most prevalent disorder of bone remodeling (p. 138).
Rodan et al. (Science 289:1508-1514 (2000)) teach that the strength and integrity of our bones depends on maintaining a delicate balance between bone resorption by osteoclasts and bone formation by osteoblasts (abstract). As we age or as a result of disease, this delicate balancing act becomes tipped in favor of osteoclasts so that bone resorption exceeds bone formation, rendering bones brittle and prone to fracture. A better understanding of the biology of osteoclasts and osteoblasts is providing opportunities for developing therapeutics to treat diseases of bone. Drugs that inhibit the formation or activity of osteoclasts are valuable for treating osteoporosis, Paget's disease, and inflammation of bone associated with rheumatoid arthritis or periodontal disease.  Id.  Large increases in bone resorption and loss of calcium from bone (hypercalcemia of malignancy) are skeletal complications associated with many cancers and with bone metastases of breast and prostate tumors (p. 1508).  Bone diseases include osteoporosis, Paget’s disease, bone disease of cancer, and periodontal disease (pp. 1509-1510).  Pathological conditions causing bone loss, other than estrogen or androgen deficiency, include multiple myelomatosis, hyperparathyroidism, and hyperthyroidism (p. 1509).  Most bone diseases are due to increased bone resorption, rendering its inhibition a primary therapeutic objective. Indeed, most bone therapies that are currently available belong to this category.  
Chen et al. (Cell Physiol Biochem 33:796-809 (2014)) teach that osteoclasts are multinucleated bone-resorbing cells that are unique in their ability to degrade mineralized matrices, such as bone and calcified cartilage. The transient receptor potential (TRP) family is a large protein family consisting of several subfamilies, of which the transient receptor potential vanilloid (TRPV) is an example. The TRPV family can be divided into 4 groups: TRPV1/2, TRPV3, TRPV4, and TRPV5/6. Osteoclasts express different families of TRPV channels, including TRPV1/2, TRPV4, and TRPV5/6.  Id.  TRPV5 and TRPV6, are the only highly Ca2+-selective channels in the TRP family, and both are tightly regulated by [Ca2+].  Chen et al. teach that TRPV6 plays a role in bone metabolism (p. 807).
 (6) Skill of those in the art:   
The relative skill of those in the art is high.  MPEP 2141.03 states (in part)” A person of ordinary skill in the art is also a person of ordinary creativity, not an automaton.” KSR International Co. v. Teleflex Inc., 127 S.Ct. 1727, 167 LEd2d 705, 82 USPQ2d 1385, 1397 (2007). “[I]n many cases a person of ordinary skill will be able to fit the teachings of multiple patents together like pieces of a puzzle.”  Id. Office personnel may also take into account “the inferences and creative steps that a person of ordinary skill in the art would employ.” Id. At 1396, 82 USPQ2d at 1396. The “hypothetical person having ordinary skill in the art’ to which the claimed subject matter pertains Ex parte Hiyamizu, 10 USPQ2d 1393, 1394 (Bd. Pat. App. & Inter. 1988) (disagreeing with the examiner’s definition of one of ordinary skill in the art (i.e. a doctorate level engineer or scientist working at least 40 hours per week in semiconductor research or development), and finding that the hypothetical person is not definable by way of credentials, and that the evidence in the application did not support the conclusion that such a person would require a doctorate or equivalent knowledge in science or engineering).  In the instant case, the skill in the art high with respect to physicians and scientists. The level of skill in the art (physicians and scientists) would be high.
(7) The quantity of experimentation needed: Owing especially to factors 1-6 the quantity is expected to be high. Principles guiding the development of therapeutics to treat diseases of bone (or of any other organ) include: (i) Selectivity. That is, the action of the drug must be specifically targeted to bone and to the molecule or rate-limiting process that is the cause of the disease. (ii) Therapeutic index. The developed therapy must optimize the benefit-to-risk ratio of the drug. (iii) Convenience.  Rodan et al. at p. 1509.
MPEP 2164.01(a) states, “A conclusion of lack of enablement means that, based on the evidence regarding each of the above factors, the specification, at the time the application was filed, would not have taught one skilled in the art how to make and/or use the full scope of the claimed invention without undue experimentation. In re Wright, 999 F.2d 1557, 1562, 27 USPQ2d 1510, 1513 (Fed. Cir. 1993).” That conclusion is clearly justified here.


(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

The following is a quotation of pre-AIA  35 U.S.C. 112, fourth paragraph:
Subject to the following paragraph [i.e., the fifth paragraph of pre-AIA  35 U.S.C. 112], a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

Claims 5, 16, and 21 are rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends.  
Claim 5 depends from claim 1.  Claim  1 is drawn to a method for treating or preventing resorptive bone disease in a subject in need thereof, comprising administering to the subject a peptide comprising part of the amino acid sequence KEFLHPSKVDLPR (SEQ ID NO:1).  Claim 5 recites wherein the peptide has at least 70%, at least 75%, at least 80%, at least 85%, at least 90%, or at least 95% identity to KEFLHPSKVDLPR (SEQ ID NO: 1) or EGKLSSNDTEGGLCKEFLHPSKVDLPR (SEQ ID NO: 2).  
Although independent claim 1 recites “part of the amino acid sequence [of SEQ ID NO:1]”, the Office interprets the claim as requiring a “part” that comprises identity with SEQ ID NO:1.  Please see the section above entitled “Sequence Interpretation” for how the Office interprets SEQ ID NOs.  Expressly notes that claim 1 does not recite variance or derivatives, or other claim language that would allow for peptides with variables sequence identity, e.g., “at least 70%, … at least 95% identity to”.  
broader in scope than claim 1.   

Claim 16 depends from claim 12. Claim 12 is drawn to a method for inhibiting osteoclast activity comprising contacting one or more osteoclasts with a peptide comprising part of the amino acid sequence KEFLHPSKVDLPR (SEQ ID NO:1).  Claim 16 recites wherein the peptide has at least 70%, at least 75%, at least 80%, at least 85%, at least 90%, or at least 95% identity to KEFLHPSKVDLPR (SEQ ID NO: 1) or EGKLSSNDTEGGLCKEFLHPSKVDLPR (SEQ ID NO: 2).  
Claim 16 is deemed to be broader in scope than claim 12 for the same reasons set forth above with respect to claim 5.

Claim 21 depends from claim 12.  Claim 12 is drawn to a method for inhibiting osteoclast activity comprising contacting one or more osteoclasts with a peptide comprising part of the amino acid sequence KEFLHPSKVDLPR (SEQ ID NO:1).  Claim 21 recites wherein the activity of the osteoclasts has been increased by osteoclast activating factors secreted by one or more myeloma cells.  
Claim 21 is deemed to be broader in scope than claim 12 because the independent claim recites a method for inhibiting osteoclast activity whereas the dependent claim recites an increase in osteoclast activity.
Applicant may cancel the claim(s), amend the claim(s) to place the claim(s) in proper dependent form, rewrite the claim(s) in independent form, or present a sufficient showing that the dependent claim(s) complies with the statutory requirements.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

Claims 1-21 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-16 of U.S. Patent No. 109,54,278 (hereinafter referred to as “the ‘278 patent”). Although the claims at issue are not identical, they are not patentably distinct from each other for the following reasons.
The instant application was filed as a divisional of the ‘278 patent.  Please see the above examiner’s comments relating to claim cancellation by the Applicant during prosecution of the ‘278 patent.

Instant claim 1 recites a method for treating or preventing resorptive bone disease in a subject in need thereof, comprising administering to the subject a peptide comprising part of the amino acid sequence KEFLHPSKVDLPR (SEQ ID NO:1).  Dependent claims 2-4 recite that the peptide comprises at least 10 contiguous amino acids of SEQ ID NO:1.  Dependent claim 5 recites that the peptide has at least 70% … 95% identity to SEQ ID NOs: 1-2.  Dependent claims 6-11 recite the same claim limitations as claims 4-7 of the ‘278 patent.
Instant claim 12 recites a method for inhibiting osteoclast activity comprising contacting one or more osteoclasts with a peptide comprising part of the amino acid sequence KEFLHPSKVDLPR (SEQ ID NO:1).  Dependent claims 13-15 recite that the peptide comprises at least 10 contiguous amino acids of SEQ ID NO:1.  Dependent claim 16 recites that the peptide has at least 70% … 95% identity to SEQ ID NOs: 1-2.  
Examiner expressly notes that the claim term “part the amino acid sequence [of] SEQ ID NO:1” is not defined in the instant specification. Examiner reminds applicant that claims must be given their broadest reasonable claim interpretation.  Accordingly, a “part the amino acid sequence [of] SEQ ID NO:1” is construed as encompassing the full-length peptide, e.g. a peptide with 100% identity to SEQ ID NOs: 1-2.
Claims 1-16 of the ‘278 patent are deemed to anticipate instant claims 1-24.

As noted in the above Examiner’s Comment, a double patenting rejection is appropriate and the safe harbor provisions of 35 USC §121 do not apply to the instant application. 

Relevant art 
The closest prior to the instant claims is Chen et al. (Cell Physiol Biochem 33:796-809 (2014)).
Chen et al. teach that osteoclasts are multinucleated bone-resorbing cells that are unique in their ability to degrade mineralized matrices, such as bone and calcified cartilage. Deficiency of osteoclasts leads to osteopetrosis, resulting in high bone mass with poor bone quality and increased fracture frequency due to defective bone remodeling. On the other hand, increased number and activity of osteoclasts under certain pathologic conditions causes accelerated bone resorption and may lead to osteoporosis and osteolytic diseases (p. 798).  The transient receptor potential (TRP) Id.  TRPV5 and TRPV6, are the only highly Ca2+-selective channels in the TRP family, and both are tightly regulated by [Ca2+]. Previous studies showed that TRPV5 and TRPV6 play a crucial role as gatekeepers in epithelial Ca2+ transport, and as selective Ca2+ influx pathways in nonexcitable cells.  Id. Chen et al. show that TRPV6 depletion results in noticeable destruction of bone microarchitecture in TRPV6 knockout mice (TRPV6-/-), suggesting that TRPV6 is a critical regulator in bone homeostasis. Inactivation of Trpv6 had no effect on osteoblastic bone formation. 
Although Chen et al. teach that the protein TRPV6 is an essential regulator of osteoclast differentiation and bone resorption, the reference does not explicitly or implicitly teach a peptide of instant SEQ ID NO: 1. Examiner further refers to Applicant’s arguments filed 9/4/2020 in the issued parent patent, U.S. Patent No. 109,54,278, in which applicant asserts that Chen et al. teach that completely removing the TRPV6 gene/protein leads to increased bone resorption whereas the instant claims are drawn to inhibiting the function of the TRPV6 protein leads to treatment to reduce bone resorption (reply filed 9/4/2020 at p. 7 in the ‘278 patent). 

Conclusion
No claims are allowed.

Claims 1-21 are pending and are rejected.


Any inquiry concerning this communication or earlier communications from the examiner should be directed to KRISTINA M HELLMAN whose telephone number is (571)272-2836. The examiner can normally be reached M-F 9:00 am-5:30 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, JAMES ALSTRUM-ACEVEDO can be reached on 571-272-5548. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/KRISTINA M HELLMAN/Examiner, Art Unit 1654